Case 1:19-cv-20803-RNS Document 10 Entered on FLSD Docket 03/22/2019 Page 1 of 2



                            United States District Court
                                      for the
                            Southern District of Florida
 Christian Torres, Plaintiff,            )
                                         )
 v.                                      ) Civil Action No. 19-20803-Civ-Scola
                                         )
 Carnival Corporation, Defendant.        )
                           Order Dismissing Complaint
        Plaintiff Christian Torres’s initial complaint failed provide any
 jurisdictional allegations whatsoever. Based on that failure, the Court had no
 way of determining whether Torres’s case against Carnival Corporation was
 properly before it. As a result, the Court ordered Torres to file an “amended
 complaint which adequately alleges federal-subject-matter jurisdiction.” (Order,
 ECF No. 5.) Torres was forewarned that “if . . . the amended complaint fails to
 provide the facts necessary to establish jurisdiction, the Court may dismiss
 this case without prejudice.” (Id.) In amending his complaint, Torres improperly
 pleads diversity jurisdiction and fails to properly allege any other source of
 jurisdiction. (Am. Compl., ECF No. 6.) Because Torres has not carried his
 burden of establishing the Court’s jurisdiction and because he has failed to
 comply with the Court’s order, the Court dismisses his complaint, albeit
 without prejudice to his refiling it in either state court, or, if he can properly
 allege federal subject-matter jurisdiction, again in federal court.
        Torres’s factual allegations affirmatively establish the parties to this case
 are not diverse: Torres is a Florida citizen (Compl. at ¶ 4); and Carnival is both
 a foreign citizen (improperly, Torres does not specify Carnival’s country of
 incorporation) as well as a Florida citizen (Carnival’s principal place of business
 is in Florida) (id. at ¶ 2). This dispute, then, is decidedly not between citizens of
 different states. The Court is baffled by counsel’s determination that a suit
 brought by a Florida citizen against another Florida citizen somehow satisfies
 the requirements of diversity jurisdiction.
        At the same time, Torres also maintains “[j]urisdiction also is proper as
 this claim occurred on the seas, giving this [C]ourt jurisdiction under Article III,
 Section 2 of the United States Constitution.” (Id.) To the extent Torres seeks,
 through this vague allegation, to assert this Court’s admiralty jurisdiction, his
 attempt fails. “[A] party seeking to invoke federal admiralty jurisdiction
 pursuant to 28 U.S.C. § 1333(1) over a tort claim must satisfy conditions both
 of location and of connection with marine activity.” Jerome B. Grubart, Inc. v.
 Great Lakes Dredge & Dock Co., 513 U.S. 527, 534 (1995). Although Torres
 alleges “this claim occurred on the seas,” he fails to set forth allegations
 actually connecting his allegations—that Carnival improperly served him
Case 1:19-cv-20803-RNS Document 10 Entered on FLSD Docket 03/22/2019 Page 2 of 2



 alcohol, while he was underage and on an excursion in the Bahamas—to
 marine activity. It is not the Court’s job, to the extent Torres even seeks to
 implicate the Court’s admiralty jurisdiction, to connect these dots for him. As
 counsel should be well aware, “[t]he burden for establishing federal subject
 matter jurisdiction rests with the party bringing the claim.” Sweet Pea Marine,
 Ltd. v. APJ Marine, Inc., 411 F.3d 1242, 1247 (11th Cir. 2005).1
        In short, Torres has failed to comply with the Court’s order requiring him
 to “adequately allege[] federal-subject-matter jurisdiction.” (Order at 1.) As a
 result, the Court dismisses Torres’s complaint, albeit without prejudice to his
 refiling it either in state court, or, if he can properly allege federal subject-
 matter jurisdiction, again in federal court. The Court directs the Clerk to close
 this case. Any pending motions are denied as moot.
        Done and ordered, at Miami, Florida, on March 22, 2019.

                                                      ________________________________
                                                      Robert N. Scola, Jr.
                                                      United States District Judge




 1  Torres also “demands trial by jury.” (Am. Compl. at 6.) A demand for a jury trial is
 incompatible with admiralty jurisdiction. See, e.g., Beiswenger Enters. Corp. v. Carletta, 86
 F.3d 1032, 1036–37 (11th Cir.1996) (“[I]n all admiralty cases, there is no right to a jury trial.”);
 Baughan v. Royal Caribbean Cruises, Ltd., 944 F. Supp. 2d 1216, 1217–18 (S.D. Fla. 2013)
 (“Federal Rule of Civil Procedure 38(e) removes the right of trial by jury in admiralty cases.”)
